In an action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Queens County (Lerner, J.), dated July 10, 1984, which denied their motions for (1) an order compelling plaintiffs to submit to further examinations before trial, and (2) an order vacating plaintiffs’ notice to restore the case to the Trial Calendar.
Order affirmed, with costs.
Defendants have wholly failed to show that any "unusual and unanticipated conditions” have developed so as to justify further depositions of the plaintiffs (22 NYCRR 675.7; see, Holbin v Port Auth., 88 AD2d 990; Kirk v Blum, 79 AD2d 700). The record clearly indicates that the discovery which has already been conducted has given defendants a full and fair opportunity to gather information on issues such as the "zone of danger” and the cause and extent of the psychic injuries sustained by plaintiffs. Indeed, the fact that defendants had plaintiffs undergo psychiatric examinations in 1978 belies their contention that they lack information necessary to defend the instant claims. As such, we find that Special Term did not abuse its discretion in denying defendants’ motions to conduct further discovery and to keep the case off the Trial Calendar. Bracken, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.